
	

115 S153 IS: Ensuring the Reliability of Our Hurricane Hunter Aircraft Act
U.S. Senate
2017-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 153
		IN THE SENATE OF THE UNITED STATES
		
			January 17, 2017
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To ensure reliable observation of hurricanes.
	
	
 1.Short titleThis Act may be cited as the Ensuring the Reliability of Our Hurricane Hunter Aircraft Act. 2.Hurricane Hunter aircraft The Under Secretary for Oceans and Atmosphere of the Department of Commerce shall secure and maintain secondary backup capability for each class of hurricane reconnaissance, research, surveillance, and response aircraft sufficient to prevent a single point of failure.
 3.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this Act. 